DETAILED ACTION
This Office Action is in response to application 16/448,882 filed on June 21, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 10, 12, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiseman U.S. Pub. Number 2011/0064222, in view of Pitalua Garcia (Garcia) U.S. Pub. Number 2007/0250923.
Regarding claim 1; Wiseman discloses a method comprising:
receiving, by a computer device, a request for quantum random numbers from a client device (para. [0049] the quantum transmitter 102… is optically linked to the quantum receiver 104; para. [0060] a quantum receiver 301 is arranged to receive incoming quantum signals on an incoming quantum channel 305 when established…interface optics are provided to establish the incoming quantum link);
obtaining, by the computer device, a stream of quantum random numbers from a quantum random number generator (para. [0049] the quantum transmitter 108 produces a series of single photons, each photon being randomly encoded using a value produced by the random number generator; para. [0050] the series of encoded single photons are transmitted through the fiber optic to the Bob unit 104); and
providing, by the computer device, a set of quantum random numbers from the obtained stream of quantum random numbers to the client device via the established [[secure]] communication channel (para. [0049] the quantum transmitter 108 produces a series of single photons, each photon being randomly encoded using a value produced by the random number generator; para. [0050] the series of encoded single photons are transmitted through the fiber optic to the Bob unit 104; para. [0060] there is a quantum link…with Bob 104).
Wiseman does not disclose, which Garcia discloses establishing, by the computer device, a secure communication channel with the client device (fig. 1, Garcia: para. [0058] a quantum communication module (506) connected to m secure quantum channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wiseman to provide establishing, by the computer device, a secure communication channel with the client device, as taught by Garcia. The motivation would be to allow the transmission of quantum states between these agents by keeping the identity of the transmitted quantum states secret to a third party.

Regarding claim 4; the combination of Wiseman and Garcia discloses the method of claim 1, further comprising:
removing the set of quantum random numbers from the stream of quantum random numbers, after providing the set of quantum random numbers to the client device via the established secure communication channel (Wiseman: para. [0024] the quantum signal has been transmitted or not and/or the method may involve the step of deleting the secret data as it is used; Wiseman: para. [0061] once the key device has transmitted the quantum signal it deletes the random number sequence from memory and then is ready to be loaded with a new random number).

Regarding claim 5; the combination of Wiseman and Garcia discloses the method of claim 1, wherein the stream of quantum random numbers includes a real time stream of quantum random numbers (Wiseman: para. [0063] a quantum receiver 301 is arranged to receive incoming quantum signals on an incoming quantum channel 305 when established. Guiding/interface optics (not shown) are provided to establish the incoming quantum link).

Regarding claim 6; the combination of Wiseman and Garcia discloses the method of claim 1, wherein the stream of quantum random numbers includes quantum random numbers retrieved from a data store (Wiseman: para. [0063] a quantum receiver 301 is arranged to receive incoming quantum signals on an incoming quantum channel 305 when established. Guiding/interface optics (not shown) are provided to establish the incoming quantum link).

Regarding claim 10; the combination of Wiseman and Garcia discloses the method of claim 1, further comprising:
(Wiseman: para. [0028] a suitable quantum link between the first entity and the moveable key device standard QKD techniques may be applied to derive the quantum key, e.g. the standard authenticated BB84 protocol may be applied between the first entity and the moveable key device--or any other suitable QKD protocol).

Regarding claim 12; Wiseman discloses computer device comprising: 
a memory storing instructions para. [0055]; and
 a processor configured to execute the instructions to para. [0056];
receive, by a computer device, a request for quantum random numbers from a client device (para. [0049] the quantum transmitter 102… is optically linked to the quantum receiver 104; para. [0060] a quantum receiver 301 is arranged to receive incoming quantum signals on an incoming quantum channel 305 when established…interface optics are provided to establish the incoming quantum link);
obtain, by the computer device, a stream of quantum random numbers from a quantum random number generator (para. [0049] the quantum transmitter 108 produces a series of single photons, each photon being randomly encoded using a value produced by the random number generator; para. [0050] the series of encoded single photons are transmitted through the fiber optic to the Bob unit 104); and
provide, by the computer device, a set of quantum random numbers from the obtained stream of quantum random numbers to the client device via the established secure communication channel (para. [0049] the quantum transmitter 108 produces a series of single photons, each photon being randomly encoded using a value produced by the random number generator; para. [0050] the series of encoded single photons are transmitted through the fiber optic to the Bob unit 104; para. [0060] there is a quantum link…with Bob 104).
Wiseman does not disclose, which Garcia discloses establish, by the computer device, a secure communication channel with the client device (fig. 1, Garcia: para. [0058] a quantum communication module (506) connected to m secure quantum channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wiseman to provide establish, by the computer device, a secure communication channel with the client device, as taught by Garcia. The motivation would be to allow the transmission of quantum states between these agents by keeping the identity of the transmitted quantum states secret to a third party.

Regarding claim 15; claim 15 is directed to a system which has similar scope as claim 4. Therefore, claim 15 remains un-patentable for the same reasons.

Regarding claim 18; claim 18 is directed to a system which has similar scope as claim 10. Therefore, claim 18 remains un-patentable for the same reasons.

Regarding claim 20; claim 20 is directed to a system which has similar scope as claim 1. Therefore, claim 20 remains un-patentable for the same reasons.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wiseman U.S. Pub. Number 2011/0064222, in view of Pitalua Garcia (Garcia) U.S. Pub. Number 2007/0250923 and further in view of Khristi et al. (Khristi) U.S. Pub. Number 2019/0229900.
Regarding claim 2; the combination of Wiseman and Garcia discloses the method of claim 1.
The combination above does not discloses, which Khristi discloses wherein the secure communication channel includes a Software Defined Perimeter (SDP) channel (Khristi: para. [0096] responsive to a request from the service node 510. The delivery controller 512 may be (e.g., configured to perform functions of) a software-defined perimeter (SDP) controller…or the cloud connectors 514, the service node 510 may act as (or perform functions) of a SDP initiating host).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wiseman, in view of Garcia to provide wherein the secure communication channel includes a Software Defined Perimeter (SDP) channel, as taught by Khristi. The motivation would be to provide protecting and securing data or services and an easy and more integrated secure access to online or web applications and/or services with internal or external client.

Regarding claim 13; claim 13 is directed to a system which has similar scope as claim 2. Therefore, claim 13 remains un-patentable for the same reasons.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wiseman U.S. Pub. Number 2011/0064222, in view of Pitalua Garcia (Garcia) U.S. Pub. Number 2007/0250923 and further in view of Fu et al. (Fu) U.S. Pub. Number 2017/0331623.
Regarding claim 3; the combination of Wiseman and Garcia discloses the method of claim 1.
The combination above does not disclose, which Fu discloses further comprising:
determining a quantity of quantum random numbers requested by the client device (Fu: para. 0048] if the server's digital certificate is valid, client 202 can generate a random binary string/key and encrypt the random string/key using the server's public key (operation 214)…client 202 can randomly select from one or more quantum state bases from the pre-installed quantum state basis library and generate a random string of quantum bits (i.e., a number of qubits) using the selected quantum state bases (operation 216); and
providing the determined quantity of quantum random numbers to the client device via the established secure communication channel (Fu: para. [0014] establishing secure communication between a local node and a remote node. During operation, the local node generates a regular optical signal based on data to be transmitted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wiseman, in view of Garcia to provide determining a quantity of quantum random numbers requested by the client device and providing the determined quantity of quantum random numbers to the client device via the established secure communication channel, as taught by Fu. The motivation would be to provide detecting eavesdropping while establishing secure communication between a local node and a remote node (i.e. establishes a secure communication channel between the first and second nodes using the random key).

Regarding claim 14; claim 14 is directed to a system which has similar scope as claim 3. Therefore, claim 14 remains un-patentable for the same reasons.

Claims 7-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wiseman U.S. Pub. Number 2011/0064222, in view of Pitalua Garcia (Garcia) U.S. Pub. Number 2007/0250923 and further in view of Fu et al. (Fu) U.S. Pub. Number 2016/0226846.
Regarding claim 7; the combination of Wiseman and Garcia discloses the method of claim 1.

generating a public key certificate using quantum numbers from the stream of quantum numbers (Fu: para. [0053] the QSKM device needs to communicate with each device of the system …the QSKM device may be further configured to generate an identity-based private key thereof and a corresponding signature certificate by using a random number generated by a quantum noise source, identifier information and timestamp information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wiseman, in view of Garcia to provide generating a public key certificate using quantum numbers from the stream of quantum numbers, as taught by Fu. The motivation would be to provide reducing the risk that the classical cryptography is cracked, but also can decentralize management rights due to distributed management over the key, thus effectively reducing the possibility that an administrator acquires and maliciously gives away user data and further guaranteeing security of the user data.

Regarding claim 8; the combination of Wiseman, Garcia and Fu discloses the method of claim 7, further comprising:
generating a secure communication tunnel to another device using the generated public key certificate (Fu: para. [0055] The QSKM device can store the identity-based private key and the corresponding signature certificate into its own key/certificate database. As this example uses an identity-based public key encryption technology). The rationale to combine Wiseman, Garcia and Fu is the same as claim 7.

Regarding claim 9; the combination of Wiseman and Garcia discloses the method of claim 1.

encrypting one or more quantum random numbers, from the stream of quantum random numbers, into a public key (Fu: para. [0085] the cloud user can then initiate a request for acquiring an authorized private key to the cloud computing data center through the QSKD device of the cloud user in accordance with data encryption demands thereof. The request can carry the aforementioned acquired identifier information); and
providing the public key to the client device (Fu: para. [0055] The QSKM device can store the identity-based private key and the corresponding signature certificate into its own key/certificate database. As this example uses an identity-based public key encryption technology).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wiseman, in view of Garcia to provide encrypting one or more quantum random numbers, from the stream of quantum random numbers, into a public key and providing the public key to the client device as taught by Fu. The motivation would be to provide reducing the risk that the classical cryptography is cracked, but also can decentralize management rights due to distributed management over the key, thus effectively reducing the possibility that an administrator acquires and maliciously gives away user data and further guaranteeing security of the user data.

Regarding claims 16-17; claims 16-17 is directed to a system which has similar scope as claims 7-8, respectively. Therefore, claims 16-17 remain un-patentable for the same reasons.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wiseman U.S. Pub. Number 2011/0064222, in view of Pitalua Garcia (Garcia) U.S. Pub. Number 2007/0250923 and further in view of Harold U.S. Pat. Number 9,830,467. 
Regarding claim 11; the combination of Wiseman and Garcia discloses the method of claim 1.
The combination of Wiseman and Garcia discloses the method of claim 1.
The combination above does not discloses, which Harold discloses, further comprising:
hashing another set of quantum random numbers, from the stream of quantum random numbers, with random numbers from a local source to generate a random number stream (Harold: col. 11, lines 36-45, the resulting hash value is concatenated with a random number generated by the Quantum Data Generator 360 and a second hash value is created from the result.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wiseman, in view of Garcia to provide hashing another set of quantum random numbers, from the stream of quantum random numbers, with random numbers from a local source to generate a random number stream, as taught by Harold. The motivation would be to provide securely storing files and data streams and retrieval of data in remote storage locations.

Regarding claim 19; claim 19 is directed to a system which has similar scope as claim 11. Therefore, claim 19 remains un-patentable for the same reasons.




Examiner’s remarks to overcome the rejection above
If applicant can amend all independent claims to recite the features and limitations found in claims 4, 7-9. The examiner believes this to be sufficient to overcome the prior art and place application in condition for allowance. Applicant is encouraged to contact the examiner to expedite prosecution.

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Patent No. 10,855,457 to “Vakili” – Vakili discloses quantum random number generation (QRNG). Includes generating, by encoding circuitry of a QRNG chip, a series of photons and transmitting the series of photons over an optical line and generating, by session authentication circuitry, a session key based on the decoded set of bits to establish secure sessions at multiple session servers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VU V TRAN/Examiner, Art Unit 2491